In the
United States Court of Appeals
For the Seventh Circuit

Nos.   98-2729, 98-2901, 98-2940, 98-3064,
       98-3078, 98-3079, 98-3267 & 98-3474

CITY OF CHICAGO; TEXAS COALITION OF CITIES ON
FRANCHISED UTILITIES ISSUES; CITY OF ST. LOUIS;
CHARTER TOWNSHIP OF MERIDIAN and CITY OF EAST
LANSING, MICHIGAN; ALLIANCE FOR COMMUNICATIONS
DEMOCRACY, ALLIANCE FOR COMMUNITY MEDIA, and
CHICAGO ACCESS CORPORATION; NATIONAL CABLE
TELEVISION ASSOCIATION, INC.; NATIONAL ASSOCIATION
OF TELECOMMUNICATIONS OFFICERS AND ADVISORS
(NATOA); and MICHIGAN CABLE TELECOMMUNICATIONS
ASSOCIATION,

Petitioners,

and

21ST CENTURY TELECOM GROUP, INC.; MICHIGAN
COALITION TO PROTECT PUBLIC RIGHTS OF WAY
FROM TELECOMMUNICATIONS ENCROACHMENTS; and
GREATER METRO TELECOMMUNICATIONS CONSORTIUM,

Intervening Petitioners,

v.

FEDERAL COMMUNICATIONS COMMISSION
and UNITED STATES OF AMERICA,

Respondents.

and

ENTERTAINMENT CONNECTIONS, INC.; RCN TELECOM
SERVICES, INC.; and WEDGEWOOD COMMUNICATIONS
COMPANY,

Intervening Respondents.


Petitions for Review of an Order
of the Federal Communications Commission.
No. 98-111


Before the Court on Petitions for Rehearing
and Petitions for Rehearing En Banc

Decided March 22, 2000




  Per Curiam.   The court’s opinion was issued in
these consolidated cases on December 7, 1999.
Subsequently, numerous petitions for rehearing
and petitions for rehearing en banc were filed.
The original panel has unanimously voted to deny
rehearing. A vote was requested on the petitions
for rehearing en banc. A majority of the judges
entitled to vote voted to deny the petitions for
rehearing en banc. Circuit Judges Rovner, Diane
P. Wood, and Williams voted to grant rehearing en
banc.

  Accordingly, the petitions for rehearing and
rehearing en banc are DENIED. The panel, however,
amends its opinion of December 7, 1999, as
follows:

  The last two sentences of the first paragraph
of the opinion are deleted and replaced by:

After the FCC ruled in the ECI case, several
petitions for review were filed in various
circuits. The first one filed was in this
circuit, and after the FCC lodged the record here
the remaining petitions were transferred to us
under 28 U.S.C. sec. 2112(a)(5). We consolidated
all of the petitions for decision.